Title: To Thomas Jefferson from Benjamin Henry Latrobe, 28 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, Novr. 28th. 1806
                        
                        The Roof of the South wing of the Capitol having been completly boarded before the late heavy rain, it was
                            sufficiently tight to throw a very large quantity of Water upon the Gutters which lie in the direction of, & over the
                            Arch that surrounds the Area of the house. All the Water which fell between the Gutters & the external Walls was thus
                            collected in a Body in the N.E & N.W, angles. These angles adjoining the North Wall have settled more than the rest of
                            the Work, & on examining the course of the Water,—I fear that should we have soon severe frost, and the Water continue
                            to collect in those places after rain, the consequence may be very dangerous. We cannot begin to cover with sheetiron
                            untill better prepared, & I have therefore ventured to direct Mr Lenthall to shingle the exterior side of the Gutter so
                            that the Water may be thrown into the Gutter itself & carried off by the spouthole. On the inner side of the Gutter no
                            harm can be done.—The quantity of shingling is so small, compared with the rest of the roof, that it will be no material
                            expense to take it up next Spring. In the mean time it shall be painted with Ashes, Land & Oil, a composition will
                            render Wood incombustible. An experiment on a tolerably great Scale was made previously to the shingling of the Roof of
                            the Capitol at Richmond. A small model of a house was made, which being covered with the pigment, was surrounded with
                            wood, and a fire was made on the roof. The experiment succeeded compleatly, for the model remained unburnt. This gave
                            Meriwether Jones occasion to remark, that Dr. Foushee, tired of his experiments on the Capitol roof, had burnt it in
                            effigy.
                        I shall transmit to You tomorrow a copy of my annual report on the Public buildings for your review. The
                            manner in which I Know your time to be occupied at present forbids my personally waiting upon You.—
                        I am with true respect Yours faithfully
                        
                            B Henry Latrobe
                     
                        
                    